Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 30 April 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Sir,
                            Newport April the 30th 1781
                        
                        Mr De Menonville, first Deputy-Adjutant-General, whom I have announced in my Last to your Excellency, will
                            have the honor of delivering you this Letter. he shall receive your Excellency’s orders and instructions about the Letter
                            of credit of Mr Franklin which We have upon Congress, and about the offers which we have had made to us by Congress for
                            the Supplying with provisions the French corps. I am with respect, and personal attachment, Sir, your Excellency’s most
                            obedient & humble Servant
                        
                            le cte de Rochambeau
                        
                    